ORDER
PER CURIAM.
On consideration of the Board on Professional Responsibility’s Report and Recommendation, this court’s June 3, 2013, order directing respondent to show cause why he should not be suspended pending final action on the Board’s report, and no response having been filed, it is
ORDERED that respondent is hereby suspended from the practice of law in the District of Columbia pending further order of this court. See D.C.Bar R. XI, § 9(g)(2)(a). This suspension shall commence thirty days after entry of this order, pursuant to D.C.Bar R. XI § 9(g)(4) and § 14(f). It is
*722FURTHER ORDERED that respondent’s attention is directed to the requirements of D.C.Bar R. XI, § 14 relating to suspended attorneys and D.C.Bar R. XI, § 16(c), dealing with the timing of eligibility for reinstatement as related to compliance with R. XI, § 14, including filing of the required affidavit. For purposes of filing a petition for reinstatement, respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).